DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 10970883 in view of Holzer et al (US 20190392650 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent anticipate those of the instant application.
The claims maps to each other as follows:
Instant Application
U.S. Patent No. 10970883
Claim 1
A system. 
comprising: 
a camera configured to capture an image surrounding the camera: 

inertial measurement circuitry configured to obtain orientation data of the device: and 




























processing circuitry configured to:
identify a heading of the device based on the position data and the orientation data, analyze the image and identify an earth fixed feature in the image. 

track movement of the identified earth fixed feature, adjusting the identified heading of the device by compensating for the movement of the earth fixed feature. and.
Claim 1
An augmented reality (AR) system, comprising:



an orientation measurement module adapted to output orientation data;
an augmented reality module; and

at least one AR-client comprising a camera and a display, wherein
the augmented reality module is adapted to
determine a position and an orientation of the camera of the at least one AR-client based on the position data and orientation data,
calculate screen positions of at least one AR object based on the position and the orientation of the camera of the at least one AR-client to create at least one AR-overlay,
transmit the at least one AR-overlay to at least one AR-client,
the at least one AR-client is adapted to:

display the AR-image on the display,
the augmented reality module further comprises another camera, and
the augmented reality module is further adapted to adjust, based on the position data and orientation data, 

a heading of the camera of the at least one AR-client by:
identifying earth fixed features captured by the another camera of the augmented reality module,

tracking movement of the earth fixed features, and adjusting the heading of the camera of the at least one AR-client by compensating for the movement of the earth fixed features.

Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 3
Claim 7
Claim 4
 Claim 8
Claim 4
Claim 9
Claim 1


 Claim 1 of U.S. Patent No. 10970883 does not disclose output the adjusted heading of the device.
 	However, Holzer suggests output the adjusted heading of the device output the adjusted heading of the device (Holzer [0111], “The path 830, which is an arc, and arrow 832 are rendered into the live image data as virtual objects in accordance with their positions in the 3-D coordinate system associated with the live 2-D image data … the arrow 832 shown on display 836 relative to the cup 822 can change (adjusted) if the orientation of the camera is changed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display information regarding the direction/heading. This would have been done to accurately track an object of interest and provide a user an indication of how the object is tracked and thereby provide helpful information. See, for example, Holzer [0190], “a virtual guide can be provided to help teach a user how to view a surround view in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al (US 20190392650 A1).
Regarding claim 1, Holzer discloses a system (Holzer [0024]), comprising: 
a camera configured to capture an image surrounding the camera (Holzer [0028], “source of data that can be used to generate a surround view … environment information 106 can be obtained from … stereo cameras, time-of-flight cameras, three-dimensional cameras, and the like.”); 

inertial measurement circuitry configured to obtain orientation data of the device (Holzer [0028], “environment information 106 can be obtained from sources such as … IMU-like systems (Inertial Measurement Unit systems)”); and 
processing circuitry (Holzer [0115], “a processor (CPU)”) configured to: 
identify a heading of the device based on the position data and the orientation data (Holzer [0102], “a position and orientation of the camera on the mobile device 814 (reads on identifying a position/orientation of the camera based on position/orientation data)”), 
analyze the image and identify an earth fixed feature in the image (Holzer [0102], “Using the pixel data and/or and a selection of the object 802 (analyze the image), tracking points (identify tracking points/exemplary earth fixed feature in the image) on the object can be determined.”), 
track movement of the identified earth fixed feature (Holzer [0102], “a previously defined tracking point can move from a first location in the image data to a second location (track movement of the identified tracking point/earth fixed feature).”),
Holzer does not expressly disclose
adjusting the identified heading of the device by compensating for the movement of the earth fixed feature, and 
output the adjusted heading of the device.
However, Holzer suggests
(heading).”;[0074], “as the camera moves … a new position of the tracking points (a movement of the earth fixed feature relative to the camera), a change in the orientation of the 3-D reference frame can be determined from frame to frame (reads on adjusting a first camera heading because new heading information is utilized to adjust outputted display information; see, for example, Holzer fig. 8B – 830, 832).”), and 
output the adjusted heading of the device (Holzer [0111], “The path 830, which is an arc, and arrow 832 are rendered into the live image data as virtual objects in accordance with their positions in the 3-D coordinate system associated with the live 2-D image data … the arrow 832 shown on display 836 relative to the cup 822 can change (adjusted) if the orientation of the camera is changed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust a direction/heading of a camera when tracking points on an object and display information regarding the direction/heading. This would have been done to accurately track an object of interest and provide a user an indication of how the object is tracked and thereby provide helpful information. See, for example, Holzer [0190], “a virtual guide can be provided to help teach a user how to view a surround view in the wearable system. For example, the virtual guide can be provided in synthetic images output to head mounted display which indicate that the surround view can be viewed from different angles in response to the user moving some manner in physical space, such as walking around the projected image.”
Regarding claim 2, Holzer discloses the system according to claim 1, wherein the device is an augmented reality (AR) client (Holzer [0025], “The virtual guide in the AR images can respond to movements of the mobile device.”).
Regarding claim 3, Holzer discloses the system according to claim 2, wherein the processing circuitry is further configured to calculate a screen position of an AR object based on the position and the orientation of the AR client to create an AR overlay (Holzer [0095], “using an orientation of the camera determined from the sensor data … based upon the tracking points currently placed on the object and the coordinate system a target location can be determined (calculate a screen position of an AR object based on the position and the orientation of the AR client). The target can be placed over the real object which is tracked in live image data  … as the position of the camera changes relative to the camera. Thus, the location of the target in the 2-D pixel data can change. A virtual object representing the target can be rendered into the live image data (create an AR overlay).”).
Claim 9 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 9.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Latta et al (US 20130194304 A1).
Regarding claim 4, Holzer discloses the system according to claim 3, but does not disclose wherein the processing circuitry is further configured to transmit the AR overlay to the AR client.
(interpreted as transmitted by an AR module) by the second participant (AR-client)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzer with Latta to transmit AR information to a client. This would have been done to reduce processing on a client device.
Regarding claim 5, Holzer in view of Latta discloses the system according to Claim 4, wherein the combination discloses AR client is configured to merge the AR overlay with a picture received from a camera of the AR client to provide an AR-image (Latta [0081], “a first virtual image representing the assigned metadata and a second virtual image corresponding to the attached virtual object, is received (interpreted as transmitted by an AR module) by the second participant (AR-client)”; Holzer [0098], “a live image augmented with virtual objects, can be generated.”)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Miller (US 20150302665 A1).
Regarding claim 6, Holzer discloses the system according to Claim 1, but does not disclose wherein the inertial measurement circuitry is a micro electro mechanical systems (MEMS) device However, Miller discloses the inertial measurement unit is a MEMS-device (Miller [0439], “the AR system may use telemetry from one or more glove carried sensors, for example one or more internal sensors or accelerometers (e.g., MEMS accelerometers).”).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Altamura et al (US 20120158287 A1).
Regarding claim 7, Holzer discloses the system according to Claim 1, but does not disclose wherein the camera is at least a night time camera and a daytime camera.
However, Altamura discloses the camera of the at least one AR-client AR clients and/or the another camera of the augmented reality module comprises at least a night time camera and a daytime camera (Altamura [0014], “image acquisition device 30 is one or more of a digital camera (daytime) … a low-light night vision camera (nighttime)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzer further with Altamura to utilize a day/night camera. This would have been done to enhance the AR system by enabling it to be used in day and night operations.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Latta and further view of Altamura et al (US 20120158287 A1).
Regarding claim 8, Holzer in view of Latta discloses the system according to Claim 5, but does not disclose wherein the camera of the AR client is at least a night time camera and a daytime camera.
(daytime) … a low-light night vision camera (nighttime)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzer further with Altamura to utilize a day/night camera. This would have been done to enhance the AR system by enabling it to be used in day and night operations.
 Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JITESH PATEL/Primary Examiner, Art Unit 2616